      Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 1 of 10 PageID# 2
                                                           4:19mj160



     AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT

I, Michael J. Roelofs, being duly sworn, hereby depose and state:

         1.    I am a Special Agent(SA) with the U.S. Army Criminal Investigation Command

(USACIDC), and have been employed in that position since November 2011. I have been

assigned to the Major Cybercrime Unit(MCU)since June 2017. The MCU is responsible for

investigating computer-related offenses including child pornography, extortion, computer

intrusions, denial of service attacks and other types of malicious computer activity directed

against the U.S. Army or conducted using Army computers. I am a certified DoD Cyber Crime

Investigator(CCI), Digital Forensic Examiner(DFE), and Digital Media Collector(DMC). As a

SA,I have personally been the affiant and/or participated in the execution of a number offederal

search warrants which have involved child exploitation and/or child pornography offenses. I have

 attended the U.S. Army Criminal Investigation Division Special Agent Course (CIDSAC), a

federally accredited criminal investigator training program, the Federal Law Enforcement

 Training Center (FLETC), and completed numerous advanced Special Agent training courses

 specifically in Digital Forensics and Digital Media Collection. In addition to my training as a

 criminal investigator, I have received advanced training in cases involving Child Exploitation and

I am a member of several Task Forces affiliated to the Internet Crimes Against Children(ICAC)

 Program. As part of my duties, I investigate criminal violations relating to child exploitation and

 child pornography, including violations pertaining to the illegal production, distribution, receipt,

 and possession ofchild pornography,in violation ofthe Uniform Code of Military Justice, as well

 as, violations of Title 18 U.S.C Sections 2251, 2252, and 2252A. As part of my training and

 experience, I have reviewed images containing child pornography in a variety of formats (such

                                                 1
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 2 of 10 PageID# 3
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 3 of 10 PageID# 4
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 4 of 10 PageID# 5
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 5 of 10 PageID# 6
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 6 of 10 PageID# 7
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 7 of 10 PageID# 8
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 8 of 10 PageID# 9
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 9 of 10 PageID# 10
Case 4:19-mj-00160 Document 2 Filed 10/07/19 Page 10 of 10 PageID# 11
